Order entered May 19, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00265-CV

  ALIA REALTY LLC, EED, INC. AND EED FAMILY, INC., Appellants

                                         V.

  MOHAMD ALHALWANI AND AMZK PROPERTIES, INC., Appellees

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-17592

                                      ORDER

      Before the Court is appellees’ May 17, 2021 unopposed motion for a thirty-

day extension of time to file their brief. The brief is due May 27.

      Because this is an accelerated appeal, we GRANT the motion to the extent

we ORDER the brief be filed no later than June 16, 2021.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE